         Case 20-34049 Document 12-1 Filed in TXSB on 08/25/20 Page 1 of 5




                                      EXHIBIT A
                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In Re:                                        §
                                              §              Case No. 20-34049-EVR-11
MURPHY SHIPPING &                             §
COMMERCIAL SERVICES, INC.                     §
DBA MURPHY GLOBAL                             §
LOGISTICS                                     §              Chapter 11
                                              §
Debtor                                        §

             DEBTOR’S NOTICE OF HEARING ON DEBTOR’S PLAN AND COMBINED
          DISCLOSURE STATEMENT WITH DEADLINE FOR OBJECTIONS AND BALLOT
                       FOR ACCEPTANCE/REJECTION OF THE PLAN

 TO THE CREDITORS AND PARTIES IN INTEREST:


          PLEASE TAKE NOTICE that pursuant to the Order setting the hearing on

 Confirmation of the Plan of Reorganization of the above debtor [Dkt. # ___], and

 adequacy of Disclosure Statement of the Plan of Reorganization of this small

 business debtor that has been conditionally approved pending objections to be heard

 will be held on ______________________ at ________ p.m. before Honorable Judge

 Eduardo V. Rodriguez, United States Bankruptcy Court, Houston, Texas. The Court

 will conduct an electronic hearing at that time. To participate electronically, parties

 must follow the instructions set forth on Judge Rodriguez’s web-page located at

 https://www.txs.uscourts.gov/cotent/united-states-bankruptcy-judge-eduardo-v-

 rodriguez.

          a. The dial-in-number for hearings before Judge Rodriguez is
             712.775.8972 and the conference room number is 999276; and
          b. For video appearances and witness testimony, parties are to utilize the
     Case 20-34049 Document 12-1 Filed in TXSB on 08/25/20 Page 2 of 5




           GoToMeeting web-based application and enter conference code:
           judgerodigjuez.

       Deadline for ballots, objections to confirmation, and/or objections to Disclosure

is ___________________, 2020. Ballot form is attached hereto as Exhibit 1.



                                                     Respectfully submitted
                                                     WILEY LAW GROUP, PLLC

                                                     By: /s/ Kevin S. Wiley, Sr.
                                                     Kevin S. Wiley, Sr.
                                                     Texas State Bar No. 21470700
                                                     Kevin S. Wiley, Jr.
                                                     Texas State Bar No. 24029902
                                                     325 North St. Paul Street, Suite
                                                     2250 Dallas, TX 75201
                                                     Tel. (214) 537-9572
                                                     Fax (972)449-5717
                                                     Email: kevin.wileysr@tx.r.com
                                                     Email: kwiley@lkswjr.com
                                                     COUNSEL FOR DEBTOR,
                                                     MURPHY GLOBAL LOGISTICS.




                              CERTIFICATE OF SERVICE

        The undersigned certifies that on the ________day of ____________ ,

 2 0 20 , true and correct of the Notice of Hearing was served by electronic notification to

 those parties receiving ECF Court notification, and those parties not receiving ECF Court

 notification pursuant to the attached mailing matrix.




                                                                       /s/ Kevin S. Wiley, Sr.
Case 20-34049 Document 12-1 Filed in TXSB on 08/25/20 Page 3 of 5




                 Exhibit 1

FORM OF BALLOT
        Case 20-34049 Document 12-1 Filed in TXSB on 08/25/20 Page 4 of 5



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


                                                   §
 IN RE:                                            §       Chapter 11
                                                   §
        MURPHY GLOBAL LOGISTICS                    §       CASE NO. 20-33409-EVR-11
                                                   §
        Debtor.                                    §
                                                   §

                       BALLOT FOR ACCEPTING OR REJECTING
                            PLAN OF REORGANIZATION

 Murphy Global Logistics, the above-captioned debtor and debtor-in-possession (collectively, the
 “Debtor”) filed Debtor’ Combined Plan and Disclosure Statement dated August 12, 2020, as
 amended. (the “Combined Plan and Disclosure”) for the Debtor in this case. The Court has
 conditionally approved the Combined Plan and Disclosure, which provides information to assist
 you in deciding how to vote your ballot. If you do not have the Combined Plan and Disclosure,
 you may obtain a copy from Debtor’ counsel Kevin S. Wiley, Sr. of the law firm WILEY LAW
 GROUP, PLC by sending a written request via email kwiley@wileylawgroup.com, or by mail to
 Wiley Law Group, PLLC, 325 N. St. Paul, Ste. 2250, Dallas, Texas 75201. The Court’s conditional
 approval of the Combined Plan and Disclosure does not indicate final approval of the Combined
 Plan and Disclosure by the Court.

You should review the Combined Plan and Disclosure before you vote. You may wish to seek
legal advice concerning the Combined Plan and Disclosure and your classification and
treatment under the Combined Plan and Disclosure. Your Claim has been placed in the class
indicated in the Combined Plan and Disclosure.

If your ballot is not received by the law office of Wiley Law Group, PLLC, 325 N. St. Paul,
Ste. 2250, Dallas, Texas 75201. on or before        , and such deadline is not extended, your
vote will not count as either an acceptance or rejection of the Plan.

If the plan is confirmed by the Bankruptcy Court, it will be binding on you whether or not
you vote.
         Case 20-34049 Document 12-1 Filed in TXSB on 08/25/20 Page 5 of 5




                        ACCEPTANCE OR REJECTION OF THE PLAN


The undersigned, the holder of a Class        claim against a Debtor in the unpaid amount of
Dollars ($      ) principal amount of                 [describe bond, debenture, or other debt
security] of the Debtor (For purposes of this Ballot, it is not necessary and you should not adjust
the principal amount for any accrued or unmatured interest.)


         (Check one box only)

         [ ] ACCEPTS THE PLAN [ ] REJECTS THE PLAN


Dated:

Name of creditor (if legal entity, the name of the legal entity)


Signature:

Print name of signer:

Signer’s Title (if legal entity):

Creditor Address:




RETURN THIS BALLOT TO:

Wiley Law Group, PLLC, 325 N. St. Paul Street, Ste. 2250, Dallas, Texas 75201.
